         Case 1:16-cv-02481-CCC Document 168 Filed 10/31/19 Page 1 of 1




                                       ✓




                                                                     Please reply to: STROUDSBURG
                                                                     Email: jgoldberg@armlawyers.com

                                              October 31, 2019


VIA ECF ONLY
The Honorable Chief Judge Christopher C. Conner
United States District Court
Middle District of Pennsylvania
228 Walnut Street
Harrisburg, PA 17108

       Re: Eberhardinger v. Smith
           US District Court Docket No.: 1:16-CV-02481-CCC
           Our File No.: 3110-1(JMU)

Dear Judge Conner:

        I am happy to report, on behalf of the parties, the within matter has now settled with the
assistance of Judge Schwab.

        The parties will endeavor to finalize said settlement as soon as possible. As such, Plaintiff
respectfully requests the upcoming trial scheduled for November 4, 2019, be cancelled/continued
until such time as a Release is completed.

        Thank you for your consideration in this regard. If you have any questions, please not
hesitate to contact me.
                                              Very truly yours,
                                              ARM LAWYERS




                                      By:     ________________________________
                                              Joshua B. Goldberg, Esquire


JBG\jmu
cc: Donald B. Hoyt, Esquire (via ECF)
    Christine Munion, Esquire (via ECF)
    Leticia Santiago, Esquire (via ECF)
